DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 1 of U.S. Patent 11,373,095 B2.  
Listed in the following table is a limitation-to-limitation comparison of the examined claim and the conflicting claim. 
Application being examined 17/836,779 (hereafter ‘779 application)
Conflicting Patent 11,373,095 (hereafter ‘095 patent)

Claim 1:

1. A computing system configured to train a neural network to identify machine recognizable features of an item that is embodied in an image and to use the neural network to identify other items that have similar features to the machine recognizable features, said computing system comprising:  
     
     one or more processors; and 
     one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computing system to: 

     
     access a plurality of images, wherein each image in the plurality of images provides a different visualization of a same item; 

     machine train on the plurality of images using a neural network to identify a plurality of features of the item; 

     generate a plurality of embedding vectors for each feature in the plurality of features such that the neural network is trained on multiple features of the item, wherein the plurality of embedding vectors includes an identity embedding vector that provides a supposed identity for the item; and 

     



   use the identity embedding vector to generate a probability vector representing probabilities that the supposed identity of the item is of various values.

Claim 1: 

1. A computing system configured to train a neural network to identify machine recognizable features of an item that is embodied in an image and to use the neural network to identify other items that have similar features to the machine recognizable features, said computing system comprising: 
     
     one or more processors; and 
     one or more computer-readable media that store instructions that are executable by the one or more processors to cause the computing system to perform machine learning, which includes: 

    accessing a plurality of images, wherein each image in the plurality of images provides a different visualization of a same item; 

machine training on the plurality of images using a neural network to identify a plurality of features of the item; 

     generating a plurality of embedding vectors for each feature in the plurality of features of the item, so that the neural network is trained on multiple features of the item and is thus more capable of later comparing similarity or differences of searched items across those multiple different features, wherein the plurality of embedding vectors includes an identity embedding vector that provides a supposed identity for the item; and 

     causing an identity classifier neural network to use the identity embedding vector to generate a probability vector representing probabilities that the supposed identity of the item is of various values, wherein the identity classifier neural network is a single layer neural network.


Claim 1 of ‘095 patent teaches every limitation recited in claim 1 of ‘779 application. Therefore claim 1 of the ‘095 patent anticipates the limitations set forth in claim 1 of the examined application. 
Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 16 of U.S. Patent 11,373,095 B2.  
Listed in the following table is a limitation-to-limitation comparison of the examined claim and the conflicting claim. 
Application being examined 17/836,779 (hereafter ‘779 application)
Conflicting Patent 11,373,095 (hereafter ‘095 patent)

Claim 16:

16. A method for training a neural network to identify machine recognizable features of an item that is embodied in an image and to use the neural network to identify other items that have similar features to the machine recognizable features, the method comprising: 

     accessing a plurality of images, wherein each image in the plurality of images provides a different visualization of a same item; 

     machine training on the plurality of images using a neural network to identify a plurality of features of the item; 

     generating a plurality of embedding vectors for each feature in the plurality of features such that the neural network is trained on multiple features of the item, wherein the plurality of embedding vectors includes an identity embedding vector that provides a supposed identity for the item; and 





     using the identity embedding vector to generate a probability vector representing probabilities that the supposed identity of the item is of various values.

Claim 16: 

16. A method for training a neural network to identify machine recognizable features of an item that is embodied in an image and to use the neural network to identify other items that have similar features to the machine recognizable features, the method comprising: 

     accessing a plurality of images, wherein each image in the plurality of images provides a different visualization of a same item; 

     machine training on the plurality of images using a neural network to identify a plurality of features of the item; 

     generating a plurality of embedding vectors for each feature in the plurality of features of the item, so that the neural network is trained on multiple features of the item and is thus more capable of later comparing similarity or differences of searched items across those multiple different features, wherein the plurality of embedding vectors includes an identity embedding vector that provides a supposed identity for the item; and 

     causing an identity classifier neural network to use the identity embedding vector to generate a probability vector representing probabilities that the supposed identity of the item is of various values, wherein the identity classifier neural network is a single layer neural network.


Claim 16 of ‘095 patent teaches every limitation recited in claim 16 of ‘779 application. Therefore claim 16 of the ‘095 patent anticipates the limitations set forth in claim 16 of the examined application. 

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claim 1 of U.S. Patent 11,373,095 B2.  
Listed in the following table is a limitation-to-limitation comparison of the examined claim and the conflicting claim. 
Application being examined 17/836,779 (hereafter ‘779 application)
Conflicting Patent 11,373,095 (hereafter ‘095 patent)

Claim 20

20. One or more hardware storage devices that store instructions that are executable by one or more processors of a computer system to cause the computer system to: 











     access a plurality of images, wherein each image in the plurality of images provides a different visualization of a same item; 

     machine train on the plurality of images using a neural network to identify a plurality of features of the item; 

     generate a plurality of embedding vectors for each feature in the plurality of features such that the neural network is trained on multiple features of the item, wherein the plurality of embedding vectors includes an identity embedding vector that provides a supposed identity for the item; and 





     use the identity embedding vector to generate a probability vector representing probabilities that the supposed identity of the item is of various values.

Claim 1: 


1. A computing system configured to train a neural network to identify machine recognizable features of an item that is embodied in an image and to use the neural network to identify other items that have similar features to the machine recognizable features, said computing system comprising: 
     
     one or more processors; and 
     one or more computer-readable media that store instructions that are executable by the one or more processors to cause the computing system to perform machine learning, which includes: 

    accessing a plurality of images, wherein each image in the plurality of images provides a different visualization of a same item; 

machine training on the plurality of images using a neural network to identify a plurality of features of the item; 

     generating a plurality of embedding vectors for each feature in the plurality of features of the item, so that the neural network is trained on multiple features of the item and is thus more capable of later comparing similarity or differences of searched items across those multiple different features, wherein the plurality of embedding vectors includes an identity embedding vector that provides a supposed identity for the item; and 

     causing an identity classifier neural network to use the identity embedding vector to generate a probability vector representing probabilities that the supposed identity of the item is of various values, wherein the identity classifier neural network is a single layer neural network.


Claim 1 of ‘095 patent teaches every limitation recited in claim 20 of ‘779 application. Therefore claim 1 of the ‘095 patent anticipates the limitations set forth in claim 20 of the examined application. 

Allowable Subject Matter
Claims 1-20 would be allowable should the rejections applied above are overcome.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to system, method and storage device for training a neural network. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the system recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“generate a plurality of embedding vectors for each feature in the plurality of features such that the neural network is trained on multiple features of the item, wherein the plurality of embedding vectors includes an identity embedding vector that provides a supposed identity for the item; and 
use the identity embedding vector to generate a probability vector representing probabilities that the supposed identity of the item is of various values”.

Independent claims 16 and 20 have similar features as claim 1 has.
The following prior art is considered particularly related to the current application: Du et al. (US Patent 10,043,109 B1), Wexler et al. (US Publication 2017/0192401 A1), Aguera-Arcas (US Publication 2018/0005062 A1), Uchiyama (US Publication 2020/0272860 A1), and CHAUDHARI et al. (US Publication 2021/0012145 A1). Prior art taken alone or in combination with fails to disclose or teach the limitations listed above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664